DETAILED ACTION

This Office action is responsive to the following communication: Request for Continued Examination filed on 26 January 2022.
Claims 1, 3-8, 10-15, and 17-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Amendment
Claims 1, 8, and 15 have been amended.
Claims 2, 9, and 16 have been cancelled.
No claims have been newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3,-8, 10-15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,387,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to real-time data processing comprising determinations of dependencies, processing data for average values, determining whether an average value exceeds a predetermined threshold level, and removing data that are not associated with a dependency.
Conflicting
Pending
Differences
said one or more computer readable storage media, said program instructions comprising instructions to: 
8. A computer program product, the computer program
product comprising one or more computer readable storage media and program
instructions stored on the one or more computer readable storage media, the program
instructions comprising instructions to:

Dropped limitations. Changed terms.
process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device at least in part, on (i) one or more predetermined time intervals and (ii) a predetermined data storage capacity; 
form, in real-time, a plurality of structured data artifacts from a data stream of unstructured data received from a wireless
sensor network of a computing device based on at least
one of: (i) one or more predetermined time intervals, and (ii) a predetermined data
storage capacity;

Change in grammar.
generate a plurality of contexts for said computing device, wherein each context included in said plurality of contexts corresponds to an average value for a predetermined time interval exceeding a predetermined threshold level for a state of said computing device;


Dropped limitation.
store said plurality of data artifacts in a distributed shared storage, wherein said distributed shared storage is accessible for each context included in said plurality of contexts; 

Dropped limitation.
determine a first dependency for a first context included in said plurality of contexts, wherein said first dependency comprises a first set of data artifacts stored in said distributed shared storage for determining whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of said computing device; 
determine whether a first average value for a first predetermined time interval
exceeds a first predetermined threshold level for a first state of the computing device
based on processing a first set of data artifacts stored in storage to generate the first average value, 
the first set of data artifacts being selected to generate the first average value based on a 
the first state of the computing device; and

process said first set of data artifacts stored in said distributed shared storage to generate said first average value for said first predetermined time interval for said first state of said computing device; 

Dropped limitation.
determine a second dependency for a second context in said plurality of contexts, wherein said second dependency comprises at least a first portion of said first set of data artifacts stored in said distributed shared storage for determining whether a second average value for a second predetermined time interval exceeds a second predetermined threshold level for a second state of said computing device; and
remove a second portion of data artifacts included in said first set of data artifacts from said distributed shared storage that are not associated with said second dependency for said second context. 
remove a first portion of the first set of data artifacts from the storage based, at least in part, on determining that generating a second average value to determine whether a second predetermined time
interval exceeds a second predetermined threshold level for a second state of the
computing device is not dependent on the first portion of the first set of data artifacts.
Change in grammar.
4. The computer program product of claim 1, wherein said instructions to process said first set of data artifact stored in said said first average value for said first predetermined time interval for said first state of said computing device further comprises instructions to execute a real-time action trigger.
10. The computer program product of claim 8, wherein the
instructions to process the first set of data artifacts stored in the storage to generate the
first average value for the first predetermined time interval for the first state of the
computing device further includes instructions to:
execute a real-time action trigger.

Dropped limitations. Changed terms.
9. The computer program product of claim 4, wherein said instructions to execute said real-

: generate a push notification.


10. The computer program product of claim 4, wherein said instructions to execute said real-time action trigger includes instructions to integrate said first average value with said computing device.
12. The computer program product of claim 10, wherein the
instructions to execute the real-time action trigger includes instructions to:
integrate the first average value with the computing device.

Changed grammar and terms.


Claims 1, 8, and 15 of the pending application recites “process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts based on at least one of: (i) one or more predetermined time intervals, and (ii) a predetermined data storage capacity.” Patented claim 1 recites “process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts based, at least in part, on (i) one or more predetermined time intervals and (ii) a predetermined data storage capacity“. By reciting the aforementioned limitation, patented claim 1 anticipates “process, in real-time, a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts based on at least one of: (i) one or more predetermined time intervals, and (ii) a predetermined data.”  The instant claims replete with such anticipations as provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 12-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “forming… a plurality of structure data artifacts from a data stream of unstructured data”, “determining.. whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of the computing device”, and “removing… a first portion of the first set of data artifacts from the storage based, at least in part, on determining that generating a second average value to determining a second predetermined time interval exceeds a second predetermined threshold level.”
The limitations directed towards “forming” and “determining” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “computer program product”, “one or 
For example, the “forming” feature in the context of this claim encompasses the user mentally evaluating a context and determining a dependency. For example, “forming… a plurality of structured data artifacts from a data stream of unstructured data received from a wireless sensor network of a computing device into a plurality of data artifacts” in the context of this claim encompasses mentally or physically recording the transformation of unstructured data into a plurality of data artifacts”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As per “determining, by one or more processors, whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level… to generate the first average value,” it is noted that said features in the context of this claim encompasses a user mentally determining the average value and comparing said average value against a threshold level.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Additionally, the claimed feature of “removing… a first portion of the first set of data artifacts” is merely insignificant extra-solution activity, i.e., necessary data outputting/processing. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “removing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of dependencies and average values only add well-
As per claims 5, 12, and 18, the limitations are directed towards further defining a similarity table, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “integrating… the first average value with the computing device” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 6, 13, and 19, the limitations are directed towards “releasing… a dependency”, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the aforementioned “Mental Process” of determining dependencies, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, “releasing… a dependency” may be interpreted as determining a dependency which is no longer appropriate which in the context of this claim encompasses mentally or physically recording the outcome 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7, 14, and 20, the limitations are directed towards a distributed shared storage system,  which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
Accordingly, the aforementioned claims above are not patent eligible.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko et al, USPGPUB No. 2014/0156806, filed on 3 December 2013, claiming priority to 4 December 2012, and published on 5 June 2014, in view of Kumarasamy et al, USPGPUB No. 2014/0025641, filed on 6 March 2013, and published on 23 January 2014.
As per independent claims 1, 8, and 15, Karpistsenko, in combination with Kumarasamy, discloses:
A computer-implemented method for real-time data processing, comprising:
forming, by one or more processors, in real-time, a plurality of structured data artifacts from a data stream of unstructured data {See Karpistsenko, [0052], wherein this reads over “for example, in some embodiments, a data collection system 124 and/or data storage system 116 may transform different types of data stream information according to a common data model. Transformed data stream information may then be stored by the data storage system 116 (e.g., in database 118 and/or another suitable storage location).”} received from a wireless sensor network of a computing device {See Karpistsenko, [0096], wherein this reads over “The data may be of different types including, for example, point measurements in space-time obtained using individual sensors (e.g., profiling buoys, remotely operated vehicles ("ROVs"), ocean-borne platforms like mobile gliders, drifters and floats, unmanned vehicles), structured gridded data products computed by supercomputing centres, simulation and/or machine learning models (e.g., climate, atmosphere, and/or ocean models with information on temperatures), and/or any other suitable type of data”} based on at least one of: (i) one or more predetermined time intervals {See Karpistsenko, [0053], wherein this reads over “The common data model may utilize a standardized time and/or coordinate system that, in certain embodiments, may be a three-dimensional coordinate system and/or other suitable coordinate system (e.g., ED50, DTRS89, GRS80, NAVD88, SAD69, SRID, UTM, WGS84, etc.). In some embodiments, data stream information may be split into one or more data cells based on associated spatial coordinates and timestamps to allow processing of space-time regions”}, and (ii) a predetermined data storage capacity {See Karpistsenko, [0100], wherein this reads over “An agent layer may store data locally to meet the constraints and forward data at sufficiently low rate and/or reduce volume of data to remain within the constraints. An agent layer may further apply transformations, computations and/or quality control to the data collected. In addition, the agent layer may apply lossless, incremental, lossy compression and/or downsampling to collected data”};
determining, by one or more processors, whether a first average value for a first predetermined time interval exceeds a first predetermined threshold level for a first state of the computing device based on processing a first set of data artifacts stored in storage to generate the first average value {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}, the first set of artifacts being selected to generate the first average valued based on a first determined dependency between the first set of data artifacts and the first state of the computing device {See Karpistsenko, [0146], wherein this reads over “In some embodiments, samples may be associated with a particular period (e.g., monthly, daily, hourly, minute, etc.) or other dimension of data in a data stream 602 (e.g., an aerial resolution based sample). For spatio-temporal measurements, samples may be for locations as described above and in case of data representing multiple-measurements at once, samples may be based on a group of related measurements” and “Data may be used for storing content received in data segments. In the illustrated embodiments, aggregates may be used for storing values computed as part of an aggregation process as described above (e.g., computing minimum, maximum, and/or average values for a particular location in space-time). Further example of aggregates may be information on a number of measurements that satisfy a particular constraint (e.g., data for a given day/month, for a particular project or parameter type, etc.)”}; and  
removing, by one or more processors, a first portion of the first set of data artifacts from the storage based, at least in part, on determining that generating a second average value to determine whether a second predetermined time interval exceeds a second predetermined threshold level for a second state of the computing device is not dependent on the first portion of the first set of data artifacts {See Kumarasamy, [0299], wherein this reads over “After the record in the Employee table is pruned, the corresponding record in the Department table may also be pruned. For example, if the Department no longer exists, the record for that department does not need to be in the Department table and may be deleted. However, if other records in the Employee table still reference a particular department record in the Department table, that record may not be deleted.”}. 
	Karpistsenko fails to disclose the claimed feature of “removing, by one or more processors, a first portion of the first set of data artifacts from the storage based, at least in part, on determining that generating a second average value to determine whether a second predetermined time interval exceeds a second predetermined threshold level for a second state of the computing device is not dependent on the first portion of the first set of data artifacts.”

As per dependent claims 3, 10, and 17, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein processing the first set of data artifacts stored in the storage to generate the first average value for the first predetermined time interval for the first state of the computing device further includes:
executing, by one or more processors, a real-time action trigger {See Karpistsenko, [0129], wherein this reads over “Additionally or alternatively, results of services performed using the work layer 302 may be reported to one or more systems and/or devices for use in connection with making automated control decisions based on the results.”}. 
As per dependent claims 4 and 11, Karpistsenko teaches:
The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: generating, by one or more processors, a push notification {See Karpistsenko, [0130], wherein this reads over “The analytics layer may perform certain analytics related services including, without limitation, querying and analyzing datasets with custom analytics, quality analysis, analytical visualizations, and/or data alert and/or notification creation”}. 
As per dependent claims 5, 12, and 18, Karpistsenko teaches:
5. The computer-implemented method of claim 3, wherein executing the real-time action trigger includes: integrating, by one or more processors, the first average value with the computing device {See Karpistsenko, [0145], wherein this reads over “storage processes 608 may employ a scheduler to schedule parsing of data segments into format(s) that can be used for storage in databases and/or used for further processing including, for example, updating aggregate data information (e.g., computing min, max, count, average, standard deviation of a set of values or conduct any other computation process with the incoming data).”}. 
As per dependent claims 6, 13, and 19, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein removing the second portion of data artifacts included in the first set of data artifacts from the storage is based, at least in part, on: releasing, by one or more processors, a dependency associated with the second portion of data artifacts included in the first set of data artifacts {See Karpistsenko, [0147], wherein this reads over “The segment manager may be in communication with any of the other illustrated processes and data maintained by the segment manager may be stored in an associated segment database. In certain embodiments, when a reference count associated with a segment reaches zero, the segment may be deleted (as may be the case in the event of a repair) and/or a reversion of streams may be conducted”}. 
As per dependent claims 7, 14, and 20, Karpistsenko teaches:
The computer-implemented method of claim 1, wherein the storage is a distributed shared storage system {See Karpistsenko, [0048], wherein this reads over “In certain embodiments, data storage system 116 may store received data stream information in one or more databases 118 and/or any other suitable storage structure and/or system (e.g., in distributed file systems supporting various storage mediums including physical hard drives, solid state storage, remote cloud-based storage such as Amazon Web Service ("AWS") S3.TM., EBS.TM., Glacier.TM., specialized storage virtualization systems such as FileTek.TM. and/or StorHouse.TM., or the like).”}. 

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:

(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 8, and 15 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to form a plurality of structured data artifacts and determining whether a value exceeds a threshold level does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.


Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant fails to specifically assert arguments towards the Examiner’s finding of the “Mental Processes” in the instant claims (i.e. “even if claims 1, 8, and 15 are directed to an abstract idea, Application respectfully asserts that independent claims 1, 8, and 15 include limitations that integrate any alleged judicial exception into a practical application of the exception under Step 2A, Prong 2 of the 2019 Guidance.” 
Moreover, the steps of claims 1, 8, and 15 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could form structured data artifacts from unstructured data by making the appropriate mappings between the structured and unstructured data forms.  Additionally, a user could mentally compare the first average value with a first predetermined threshold level to make a mental determination as to whether said first predetermined threshold level has been exceeded. Here, the determinations may be made mentally within the user’s mind. Thus, claims 1, 8, and 15 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1,8, and 15 recite abstract ideas of a mental process. For the same reasons, the remainder of the claims recite abstract ideas.

“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that “[t]he limitations of claims 1, 8, and 15, as a whole, provide an improvement to the field of real-time data processing by: (1) determining dependencies of data stored in and loaded from distributed shared storage for processing a first state (i.e., condition) of a computing device and (ii) removing data from said distributed shared storage based on a lack of any dependency of said data for determining a second state (i.e., condition) of said computing device.”  See Amendment, page 10.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to remove data artifacts from storage does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as removing data from storage is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Applicant asserts the argument that “the claimed aspects of the present invention provide a unique method for determining (i) which real-time data and (ii) whether said particular real-time data is required for analyzing a context (i.e., a state or condition) of a computer device.”  See Amendment, page 10.  We respectfully disagree. Applicant contends that “the invention of the present application increases 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a media channel. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “executing a program instruction in a data processing apparatus.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 8, and 15 do not integrate the recited abstract ideas into a practical application. We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of real-time data processing.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a 
In sum, the limitations of claims 1, 8, and 15, considered individually and in combination, do not provide an inventive concept. For the same reasons, the remainder of the claims do not provide inventive concepts.
Conclusion
Claims 1, 5-8, 12-15, 18-20 are directed to abstract ideas related to Mental Processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Claim Rejections under 35 U.S.C. 102
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 102 have been considered but are moot in view of the newly-cited prior art combination made in response to Applicant’s Amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Chauhan et al, USPGPUB No. 2016/0306871.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2152



/PK/